DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: “DTCO” (paragraph 0130) should be – SDTCO --; “DTSV” (paragraph 0130) should be – SDTSV --; “DTSH” (paragraph 0130) should be – SDTSH --.
Appropriate correction is required.

	Drawings

The drawings filed on April 6, 2020 are not acceptable because: 
1/ Lines, numbers, and letters are not dark enough and are fading away, 37 CFR 1.84(l): See Figs. 2, 8.
2/ Numbers, letters are small, 37 CFR 1.84(p)(3): See Fig. 8.

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1, “second sonic log data” (line 21) lacks antecedent basis; where is the first sonic log data?  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 14, and 20, the specification does not enable one skilled in the art to determine a VTI anisotropy along the horizontal section using the elastic constants C11, C44, C66, and C33 of the horizontal section. Paragraph 0117 of the specification discloses “[f]or exampie, the anisotropy component 220 may use the elastic constants C11, C44, C66, and C33 to determine the VTI anisotropy along the horizontal section, such as by determining at least one Thomsen anisotropy parameter (e.g., Thomsen epsilon (¢), Thomsen gamma (y), Thomsen delta (5), or any combination thereof)”. However, paragraph 0117 does not disclose how the VTI anisotropy can be determined using at least one Thomsen anisotropy parameter (e.g., Thomsen epsilon (¢), Thomsen gamma (y), Thomsen delta (5), or any combination thereof).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 14, and 20, the significance of determining a vertical compressional slowness to determine a VTI anisotropy is unclear because determining the VTI anisotropy does not seem to require the determined vertical compressional slowness.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 14, and 20 recite an abstract idea of “determining a vertical compressional slowness of the horizontal section corresponding to an elastic constant C33 of the horizontal section using a model with a condition, wherein the model is built using second sonic log data and second density log data of a vertical wellbore drilled into the formation, and wherein the second sonic log data of the vertical wellbore comprises shear slowness (DTS) measured in the vertical wellbore and compressional slowness (DTCO) measured in the vertical wellbore, and wherein the condition is that the shear slowness (DTS) of the vertical wellbore is equal to the vertically polarized shear slowness (DTSV) of the horizontal section” (mathematical concept, see paragraph 0139), “determining a VTI anisotropy along the horizontal section using the elastic constants C11, C44, C66, and C33 of the horizontal section” (mathematical concept, see paragraph 0117). Claims 14 and 20 further recite an abstract idea of determining an elastic constant C11 of the horizontal section using the compressional slowness (DTCO) and the density log data measured in the horizontal section (mathematical concept, see equation 1, paragraph 0130);
determining an elastic constant C44 of the horizontal section using the vertically polarized shear slowness (DTSV) and the density log data measured in the horizontal section (mathematical concept, see equation 2, paragraph 0130);
determining an elastic constant C66 of the horizontal section using the horizontally polarized shear slowness (DTSH) and the density log data measured in the horizontal section (mathematical concept, see equation 3, paragraph 0130);
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. Claim 1 recites receiving/measuring seismic data using a sonic logging tool. The steps are directed to insignificant extra-solution activities of data gathering (see MPEP 2106.05(g)). Claims 14 and 20 recite receiving sonic log data and density log data. These steps are directed to insignif8cant extra-solution activities of data gathering (see MPEP 2106.05(g)). Claims 14 and 20 further recites a computer (computer implemented method; processor/memory). However, the mere nominal recitation of a generic computer does not take the claim limitation out of the abstract idea (see 2019 PEG, slide 63).
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims 2-13, 15-19, and 21-25 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 3, 6, 10, 15-18, and 21-24 are directed to an abstract idea.
Claims 4, 5, 7-9, 11, and 12 are directed to insignificant extra solution activities.
Claims 13, 19, and 25 link the abstract idea to intended uses.
Accordingly, claims 1, 14, and 20 and their respective dependent claims are not patent eligible under 35 USC 101.

	Note Regarding Prior Art

The combination as claimed wherein a method and system of determining a vertically transverse isotropy (VTI) anisotropy along a horizontal section of a wellbore drilled into a formation comprising determining a vertical compressional slowness of the horizontal section corresponding to an elastic constant of the horizontal section using a model with a condition, wherein the model is built using second sonic log data and second density log data of a vertical wellbore drilled into the formation, and wherein the second sonic log data of the vertical wellbore comprises shear slowness (DTS) measured in the vertical wellbore and compressional slowness (DTCO) measured in the vertical wellbore, and wherein the condition is that the shear slowness (DTS) of the vertical wellbore is equal to the vertically polarized shear slowness (DTSV) of the horizontal section (claims 1, 14, 21) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suarez-Rivera et al. (US 8,175,807) discloses a method for determining properties of a subterranean formation. The method includes determining at least one characterization parameter based on wave velocity measurement data, determining a plurality of elastic coefficients based on the at least one characterization parameter using a plurality of equations (Abstract).
Horne et al. (“Research Note: Transverse isotropy estimation from dipole sonic logs acquired in pilot and production wells”) discloses “dipole sonic logs acquired in near-vertical pilot wells and over the build section of the nearby horizontal production wells are inverted to determine the five elastic constants characterizing a transversely isotropic formation” (Abstract, lines 1-3). Horne et al. further discloses estimating the elastic constants (page 405, column 1, lines 23-33).
Horne et al. (US 2012/0078600) discloses “[a]t least one elastic parameter of a region of interest of a formation is modeled, and at least one velocity measurement acquired in a wellbore extending in the formation is predicted based on the modeling. The model is refined based on the predicted velocity measurement(s) and based on at least one actual measurement acquired from within a single wellbore” (Abstract). Horne et al. further discloses “[f]or a VTI material, the elastic stiffness tensor may be described using a reduced set of five elastic constants, or parameters: C11, C33, C44, C66 and C13” (paragraph 0016, lines 11-15).
Sinha (US 2016/0291181) discloses determining elastic constants for estimating reservoir formation properties (Abstract).
However, the above references do not disclose a model with a condition, the model being built using sonic log data and density log data of a vertical wellbore drilled into the formation, and wherein the sonic log data of the vertical wellbore comprises shear slowness (DTS) measured in the vertical wellbore and compressional slowness (DTCO) measured in the vertical wellbore, and wherein the condition is that the shear slowness (DTS) of the vertical wellbore is equal to the vertically polarized shear slowness (DTSV) of the horizontal section.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 12, 2022